    Case: 1:17-cv-01307 Document #: 157 Filed: 04/09/19 Page 1 of 7 PageID #:2597



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

JOHN KARPILOVSKY and JIMMIE
CRIOLLO, JR., individually and on behalf of
all others similarly situated,
                                                     Case No. 1:17-cv-01307

                       Plaintiff                     Hon. Harry D. Leinenweber

            v.

ALL WEB LEADS, INC., a Delaware
corporation,

                       Defendant.


  ORDER GRANTING PRELIMINARY APPROVAL OF CLASS SETTLEMENT AND
              DIRECTION OF NOTICE UNDER RULE 23(E)

            Before the Court is Plaintiffs’ Motion for Preliminary Approval of Class Settlement and

Direction of Notice under Rule 23(e) (“Motion”).

            WHEREAS, on February 21, 2017, plaintiff William Sullivan filed a class action

complaint in the Northern District of Illinois against AWL captioned Sullivan v. All Web Leads,

Inc., No. 1:17-cv-01307 (N.D. Ill.) (the “Action”). The complaint alleged that Defendant All

Web Leads, Inc. (“AWL”) violated the Telephone Consumer Protection Act, 47 U.S.C. § 227, et

seq.. On July 25, 2017, after William Sullivan withdrew, plaintiffs John Karpilovsky and

Jimmie Criollo, Jr. filed an amended class action complaint in the Action (Dkt. 44).

            WHEREAS, Plaintiffs’ claims survived AWL’s motion to dismiss, and the parties

engaged in contested discovery and expert discovery, taking multiple depositions, and litigated

class certification and expert challenges. On June 25, 2018, the Court denied AWL’s challenge

to one of Plaintiffs’ experts, and granted Plaintiffs’ motion for class certification and ordered

notice to the class. Dkt. 103.




1713922.1
     Case: 1:17-cv-01307 Document #: 157 Filed: 04/09/19 Page 2 of 7 PageID #:2598




            WHEREAS, after sending class notice on or about October 2, 2018, the parties resumed

settlement talks and, after two in-person mediation sessions before the Hon. Wayne Andersen

(ret.) and multiple emails and telephone calls, they reached a Settlement Agreement 1 that has

been filed on the Court’s docket.

            WHEREAS, this Settlement Agreement is intended by the parties to fully, finally, and

forever resolve, discharge and settle the Released Claims, as defined in the Settlement

Agreement, upon and subject to the terms and conditions therein.

            WHEREAS, the parties agree that the Settlement is a negotiated compromise, does not

amount to an admission of liability, and that nothing in the Settlement is admissible in this

Action or any future lawsuit to suggest a litigated class would be appropriately certified or that

the method of providing Notice to the Settlement Class is proper, or to prove any claim on the

merits.

IT IS HEREBY ORDERED AS FOLLOWS:

I.          PRELIMINARY APPROVAL OF THE CLASS ACTION SETTLEMENT:
            1.     The Court hereby finds that the Court that will likely be able to approve the

proposed Settlement, as embodied in the Settlement Agreement, as being fair, reasonable and

adequate to the Settlement Class under Rule 23(e)(2) of the Federal Rules of Civil Procedure,

subject to further consideration at the Final Approval Hearing to be conducted as described

below. The proposed Settlement appears to be the product of intensive, thorough, serious,

informed, and non-collusive negotiations overseen by the Hon. Wayne R. Anderson (Ret.); has

no obvious deficiencies; does not improperly grant preferential treatment to the Class

Representatives or segments of the Settlement Class; and appears to be fair, reasonable, and

adequate, such that notice of the Settlement should be directed to the Settlement Class Members,

and a Final Approval Hearing should be set.

            2.     Accordingly, the Motion is GRANTED.
1
          Unless stated otherwise, capitalized terms shall have the definitions set forth in the Settlement Agreement
filed herewith.




1713922.1
      Case: 1:17-cv-01307 Document #: 157 Filed: 04/09/19 Page 3 of 7 PageID #:2599



II.         THE CLASS, CLASS REPRESENTATIVES, AND CLASS COUNSEL
            3.   “Settlement Class” means, for purposes of this Class Action Settlement only, the

Plaintiffs and all persons listed in Exhibit 1 to the Settlement Agreement.

            4.   The Plaintiffs’ lead counsel were appointed by the Court on June 25, 2018 (Dkt.

103), have applied for appointment as Settlement Class Counsel, and the proposed Class

Representatives are John Karpilovsky and Jimmie Criollo, Jr., whom the Court appointed Class

Representatives in its June 25, 2018 Order.

III.        PRELIMINARY FINDINGS
            5.   The Court finds that it will likely be able to approve, under Rule 23(e)(2), the

proposed Settlement Class as defined above, consisting of approximately 534,852 individuals

who received one or more non-emergency telephone calls from All Web Leads, Inc., or any party

acting on its behalf.

            6.   The Court furthermore finds that it will likely be able to certify the Settlement

Class for purposes of judgment on the proposal, because the Settlement Class and Class

Representatives likely meet the numerosity, commonality, typicality, and adequacy requirements

of Rule 23(a)(1)-(4).

            7.   The Court furthermore finds that certification of a limited fund class is likely

appropriate because prosecuting individual actions by class members would create a risk of

individual adjudications that, as a practical matter, would be dispositive of the interests of the

other members not parties to the individual adjudications or would substantially impair or

impede their ability to protect their interests within the meaning of Rule 23(b)(1)(B).

            8.   Unless the parties agree or the Court orders otherwise, AWL shall respond to the

discovery requests attached as Exhibits 2 and 3 to the Settlement Agreement by no later than 45

days from entry of this Order. Any responses to the discovery requests in Exhibits 2 and 3

provided prior to the entry of a Final Approval Order shall be afforded all protections set forth in

Federal Rule of Evidence 408, and may not be used for any purpose other than settlement. After

the Final Approval Order is entered, Plaintiffs may use the responses to the discovery requests in




1713922.1
    Case: 1:17-cv-01307 Document #: 157 Filed: 04/09/19 Page 4 of 7 PageID #:2600




Exhibit 3 for any purpose whatsoever so long as it is not inconsistent with the terms of this

Settlement Agreement.

IV.         NOTICE TO CLASS MEMBERS
            9.    Under Rule 23(c)(2), the Court finds that the content, format, and method of

disseminating Notice, as set forth in the Motion and the supporting Declaration of Dustin Mire,

and the Settlement Agreement, including email notice to all Settlement Class Members, is

appropriate notice, satisfies all requirements provided in Rule 23(c)(2)(A) and due process, and

is reasonable within the meaning of Rule 23(e)(1)(B). The Court hereby approves such notice,

appoints appoint Postlethwaite & Netterville as the Claims Administrator, and directs that such

notice be disseminated in the manner set forth in the proposed Settlement Agreement to

Settlement Class Members under Rule 23(e)(1).

            10.   Any member of the Settlement Class who wishes to exclude himself or herself

from the Settlement Class must provide a written Request for Exclusion postmarked by the Opt-

Out Deadline that states his or her full name, address, and intention to be excluded from the

Settlement Class.

            11.   Any Settlement Class Member who does not request exclusion from the

Settlement Class may file a written objection with the Court by the Objection Deadline that: (a)

states his or her name, address, and telephone number; (b) states that the objection is made on

the individual’s behalf only; (c) identifies any lawyer who was consulted as to such objection

or this case; (d) states the reasons for his or her Objection; and (e) states whether he or she

intends to appear at the Final Approval Hearing on his or her own behalf or through counsel.

Any documents supporting the Objection must be attached to the Objection. The parties shall

have the right to depose any objector to assess whether the objector has standing or motives that

are inconsistent with the interests of the Settlement Class. The right to object to this Settlement

must be exercised individually by an individual Settlement Class Member, not by the act of

another person acting or purporting to act in a representative capacity.




1713922.1
     Case: 1:17-cv-01307 Document #: 157 Filed: 04/09/19 Page 5 of 7 PageID #:2601



V.          SCHEDULE AND PROCEDURES FOR DISSEMINATNIG NOTICE, FILING
            CLAIMS, REQUESTING EXCLUSION FROM THE CLASS, FILING
            OBJECTIONS TO THE CLASS ACTION SETTLEMENT, AND FILING THE
            MOTION FOR FINAL APPROVAL


            Date                     Event
            June 7, 2019             Motion for Approval of Attorneys’ Fees and Expenses
                                     filed


            July 9, 2019             Objection and Opt-Out Deadline


            July 9, 2019             Claim Filing Deadline


            July 25, 2019            Motion for Final Approval filed
            August 8, 2019 at 9:00   Final Approval Hearing
            a.m.


VI.         FINAL APPROVAL HEARING
            12.    The Final Approval Hearing shall take place on August 8, 2019 at 9:00 a.m. at the

United States District Court for the Northern District of Illinois, Eastern Division, Everett

McKinley Dirksen United States Courthouse, 219 South Dearborn Street, Chicago, IL 60604

before the Honorable Harry D. Leinenweber, for the following purposes: (a) to determine

whether the proposed Settlement is fair, reasonable, and adequate, and should be finally

approved by the Court, (b) to determine whether an order and final judgment should be entered

dismissing the Released Claims with prejudice; (c) to determine whether Class Counsel’s motion

for an award of attorneys’ fees and reimbursement of litigation expenses (including a incentive

payments to the Class Representatives) should be approved; and (d) to consider any other matters

that properly may be brought before the Court in connection with the Settlement and the notice

program.




1713922.1
    Case: 1:17-cv-01307 Document #: 157 Filed: 04/09/19 Page 6 of 7 PageID #:2602



VII.        OTHER PROVISIONS
            13.   Class Counsel are hereby appointed as Settlement Class Counsel under rule

23(g)(3). Settlement Class Counsel and AWL are authorized to take, without further Court

approval, all necessary and appropriate steps to implement the Settlement, including the

approved notice program.

            14.   The Parties are given leave to file under seal sufficient, reasonably-accessible,

financial information to establish the appropriateness of a limited fund class action under Rule

23(b)(1)(B) of the Federal Rules of Civil Procedure.

            15.   The deadlines set forth in this Preliminary Approval Order, including, but not

limited to, adjourning the Final Approval Hearing, may be extended by Order of the Court, for

good cause shown, without further notice to the Class Members, except that notice of any such

extensions shall be included on the Settlement Website. The Court may approve the proposed

Settlement with such modifications as Plaintiffs and Defendant may agree to, if appropriate,

without further notice to the Settlement Class provided that notice of any such modifications

shall be included on the Settlement Website. Class Members should check the Settlement

Website regularly for updates and further details regarding extensions of these deadlines.

Requests for Exclusion and Objections must meet the deadlines and follow the requirements set

forth in the approved notice in order to be valid.

            16.   Settlement Class Counsel and AWL’s counsel are hereby authorized to use all

reasonable procedures in connection with approval and administration of the Settlement that are

not materially inconsistent with the Preliminary Approval Order or the Settlement, including

making, without further approval of the Court, minor changes to the form or content of the Class

Notice that the parties jointly agree are reasonable or necessary.

            17.   Settlement Class Members are preliminarily enjoined from bringing any new

alleged class actions asserting any Released Claim or attempting to amend an existing action to

assert any Released Claim.




1713922.1
    Case: 1:17-cv-01307 Document #: 157 Filed: 04/09/19 Page 7 of 7 PageID #:2603




            18.   The Court shall maintain continuing jurisdiction over these proceedings for the

benefit of the Settlement Class as defined in this Order.




            IT IS SO ORDERED.




DATED: 4/9/2019                                ________________________________________
                                               THE HONORABLE HARRY D. LEINENWEBER
                                               UNITED STATES DISTRICT JUDGE




1713922.1
